DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/4/2020 and 6/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 discloses the phrase “substantially identical” in line 17 with respect to the limitation “the background subtraction signal being adjusted to have a phase substantially identical to the phase of the electrical conductivity signal…” and this is considered indefinite because substantially by definition means “for the most part; or essentially,” and identical by similar in every detail; or exactly alike,” and it is not clear to the examiner at this time how the phase of the background signal can be substantially identical, when it is either identical or it’s not, therefore the claim fails to particularly point out and distinctly claim the subject matter regarded as the invention. 
Claim 2 discloses the same phrase in lines 3-4 and thus is rejected for the same reasons mentioned above with regard to Claim 1. 
Claim 3 depends upon that of Claim 2, and requires all of the limitations of Claim 2, therefore Claim 3 is too rejected as indefinite in view of said dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (US 5,138,264), herein referred to as Seki.
Regarding Claim 1, Seki discloses an electrical conductivity detector (see figure 1 – col. 5, lines 27-29) comprising: 
	a cell (item 1, figure 1) through which a liquid (item 2, figure 1) flows (col. 5, lines 29-20); 
	a measurement part (see figure 1 – differential amp 7 obtains a conductivity signal provided by the measuring the current of the cell obtained by electrodes 4 and 5, in which said conductivity signal is based on the measured cell current and constant voltage provided by voltage generator 8) for obtaining an electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) which is a current corresponding to an electrical conductivity of the liquid (item 2, figure 1) flowing through the cell (item 1, figure 1) (col. 5, line 61 – col. 6, line 5); 
	a phase adjustment value holder (item 9, figure 1) that holds a phase adjustment value which is a predetermined shift amount (col. 5, lines 33-34; col. 6, lines 13-16) between a phase of the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) and a phase of a measurement voltage applied to the cell (item 1, figure 1) by the measurement part (see figure 1 – voltage generator 8 applies a measurement voltage to the cell) (col. 5, lines 33-34; col. 7, lines 13-16); 
	a BG subtraction signal generator (item 13, figure 1; shown in detail in figure 6) configured to generate a background subtraction signal for removing a background component included in the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) obtained by the measurement part (see figure 1 – differential amp 7 obtains a conductivity signal provided by the measuring the current of the cell obtained by electrodes 4 and 5, in which said conductivity signal is based on the measured cell current and constant voltage provided by voltage generator 8), the background subtraction signal being adjusted to have a phase substantially identical to the phase of the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) using the phase adjustment value (col. 5, lines 33-34; col. 6, lines 13-16) held in the phase adjustment value holder (item 9, figure 1) (col. 7, lines 35-43); 
	an addition part (item 18, figure 1) configured to add the electrical conductivity signal (based on the measured cell current and constant voltage as noted in equation in col. 5, line 65) 
	a calculation part configured to calculate the electrical conductivity of the liquid (item 2, figure 1) flowing through the cell (item 1, figure 1) using a signal output (item 19, figure 1) from the addition part (item 18, figure 1) (col. 5, lines 47-50).
Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method of determining a phase adjustment value for making a phase of a background subtraction signal of an electrical conductivity detector to be substantially identical to a phase of an electrical conductivity signal, wherein the electrical conductivity detector includes a cell through which a liquid flows, a measurement part for obtaining the electrical conductivity signal which is a current corresponding to the electrical conductivity of the liquid flowing through the cell, a BG subtraction signal generator that generates the background subtraction signal for removing a background component included in the electrical conductivity signal obtained by the measurement part, an addition part configured to add the electrical conductivity signal and the background subtraction signal with each other, and a calculation part configured to calculate the electrical conductivity of the liquid flowing through the internal channel of the measurement cell using a signal output from the addition part, the method comprising: a search step of changing the phase of the background subtraction signal by a minute interval using as a standard a phase of a measurement voltage applied to the cell in the measurement part, obtaining a signal at each phase by adding the electrical conductivity signal and the background subtraction signal every time when the phase of the background subtraction signal is changed, calculating an integrated value for one cycle of the signal at each phase, and searching the phase of the background subtraction signal when the integrated value is minimized; and a phase adjustment value determination step of determining the phase adjustment value which is a difference between the phase of the background subtraction signal and the phase of the measurement voltage at the time when the integrated value is minimized.
Claim 3 depends upon that of Claim 2, and requires all of the limitations of Claim 2, therefore Claim 3 would be allowable if Claim 2 was rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to electrical conductivity detectors used for detecting a sample component in ion chromatography, and a method of obtaining a phase adjustment value of a background subtraction signal of the electrical conductivity detector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858




/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858